IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


THOMAS J. RENZ, D.O., RAYMOND D.            : No. 194 MAL 2016
DRAGANN, D.O., AND THE LANCASTER            :
ORTHOPEDIC GROUP,                           : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                   Respondents              :
                                            :
            v.                              :
                                            :
                                            :
JOSE INGLES AND EVELYN INGLES,              :
                                            :
                   Petitioners              :
                                            :


                                       ORDER



PER CURIAM

     AND NOW, this 27th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.